Title: From George Washington to Lund Washington, 19 May 1780
From: Washington, George
To: Washington, Lund




Dear Lund,
Morris-Town May 19th 1780.

Your Letter of the 10th came to hand last night. I have not yet had leizure to look into the Papers relative to Mercers business; & when I shall, is more than I am, at this moment, able to say, as new scenes are beginning to unfold themselves, which will by no means lessen my

present trouble, or attention—You ask how I am to be rewarded for all this? There is one reward that nothing can deprive me of, & that is, the consciousness of having done My duty with the strictest rectitude, and most scrupulous exactness—and the certain knowledge, that if we should—ultimately—fail in the present contest, it is not owing to the want of exertion in me, or the application of every means that Congress and the United States, or the States individually, have put into my hands.
[… Provi]dence—to whom we are infinitely more indebted than we are to our own wisdom—or our own exertions—has always displayed its power & goodness, when clouds and thick darkness seemed ready to overwhelm us—The hour is now come when we stand much in need of another manifestation of its bounty however little we deserve it—In my next I may be more particular at present I shall only add that with much truth & sincerity I am Yr Affe. friend

Go: Washington



Mrs Washington desires to be remembered to you & your⟨s⟩.

